Me. Justice HeeNANdez
delivered tbe opinion of the court.
In this'cause tbe defendant, Manuel Armaiz, was charged in the District Court of Arecibo, with a crime against tbe elective franchise alleged to have been committed in tbe following manner:
“On or about October 18, 1904, Manuel Armaiz, then judge of elections of Precinct No. 16 of the electoral district of Arecibo, assisted by Carlos Dominguez, judge of the same precinct, maliciously and fraudulently struck from the list of electors of said precinct the name of Alonso Rivera, who was an elector qualified to vote in said precinct; thus depriving the said Alonso Rivera of his right to vote. This act is contrary to the law in such case made and provided and against the peace and dignity of The People of Porto Rico. ’ ’
Tbe information was duly sworn to by tbe special fiscal who signed it.
Manuel Armaiz appeared on April 17th, last, for sentence and was asked whether lie bad any cause to show why sentence should not be pronounced against him, and no cause being shown the court pronounced the following sentence:
“In view of the judgment of conviction rendered in this court on the 33th of this month of April against said defendant, Manuel Armaiz, and taking into consideration, however, the circumstances attending this case, the court should sentence, and does sentence, the *418defendant. Manuel Armaiz, to the penalty of imprisonment for one year in the departmental penitentiary of this Island at hard labor, and to pay the costs of this cause for a crime against the elective franchise. ’ ’
Prom this judgment Manuel Armaiz took an appeal.
The above is all that appears from the transcript of the necord forwarded by the clerk of the Arecibo court, and we will confine ourselves thereto in the decision of this appeal, because although it may be defective on account of said secretary not having complied with the duty imposed upon him by section 356 of the Code of Criminal Procedure, by failing to forward a full cópy of all the documents of record, it is incumbent upon the accused, and not upon this court, to correct this deficiency.
We must assume that the Arecibo court proceeded in accordance with the law in all respects in which we are without the means of holding that it proceeded illegally. Confining our examination to the information and the sentence, of which we have copies before us,, we do not find any defect or error which would invalidate them.
Under these circumstances the judgment rendered by the District Court of Arecibo on April 17th last should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Figueras, MacLeary and Wolf concurred.